OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant of two counts of involuntary manslaughter and assessed his punishment at 10 years confinement, probated. On appeal the San Antonio Court of Appeals reversed the conviction. Johnson v. State, 693 S.W.2d 707 (Tex.App.—San Antonio 1985). Finding that the Court of Appeals was correct in holding that the prosecution engaged in improper jury argument, we refuse the state’s petition for discretionary review.
However, the Court of Appeals went further and held that appellant was entitled to impeach his own witness. Finding that this holding was in error, we expressly disapprove it. See Sweeney v. State, 704 S.W.2d 33 (Tex.Cr.App.1985).